EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
November 27, 2007 (the “Effective Date”), by and between STAAR Surgical Company,
a Delaware corporation (“STAAR”), and David Bailey (the “Executive”).

RECITALS

A. The Executive currently serves as President, Chief Executive Officer and
director of STAAR, pursuant to an Employment Agreement dated as of December 19,
2000 (the “Previous Agreement”).

B. The Executive and STAAR wish to change the Executive’s position and duties as
an executive officer of STAAR to President of International Operations of STAAR
subject to the terms and conditions of this Agreement.

C. The Executive and STAAR wish to enter into this Agreement to establish the
terms and conditions of the Executive’s employment.

D. STAAR and the Executive intend this Agreement to supersede and replace the
Previous Agreement and any and all other understandings or arrangements for
employment entered into between them, and intend that the Previous Agreement
and, except as expressly provided herein, all such other understandings and
arrangements will have no further force or effect.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1
Effective Time; Term

1.1 Employment. STAAR agrees to employ the Executive, and the Executive hereby
agrees to accept employment with STAAR, under the terms and subject to the
conditions set forth in this Agreement.

1.2 Term of Employment. Subject to extension in accordance with Section 1.3, the
term of this Agreement shall commence on the Effective Date and shall continue
until the third (3rd) anniversary of the Effective Date (the “Initial Term”),
unless terminated earlier in accordance with Article 5 of this Agreement.

1.3 Extension of Term. The term of this Agreement shall be automatically
extended by one (1) year from the expiration of the Initial Term and on each
subsequent anniversary of the Effective Date, unless STAAR elects not to so
extend the term of the Agreement by notifying the Executive, in writing, of such
election not less than six (6) months prior to the last day of the Term as then
in effect. Any extension shall become effective immediately as of the day
following the date which is six (6) months prior to the last day of the Term as
then in effect. For purposes of this Agreement, the “Term” shall mean the period
commencing on the Effective Date and ending on the last day of the Initial Term
or, if applicable, the last day of the latest one-year extension of this
Agreement in accordance with this Section 1.3. Following such notice (a
“Non-Renewal Notice”), STAAR and the Executive shall have the respective
obligations set forth in Section 5.11.

1.4 Termination of Previous Agreement. STAAR and the Executive each hereby agree
that as of the Effective Time the Previous Agreement shall be terminated and of
no further force or effect. STAAR and the Executive each hereby agree that in
consideration of the mutual promises made herein the rights and remedies of each
under the Previous Agreement shall be permanently waived. For avoidance of
doubt, the Indemnification Agreement between the Executive and STAAR dated as of
August 21, 2001, shall remain in full force and effect pursuant to its terms.

ARTICLE 2
Employment; Duties

2.1 Position. The Executive shall be employed as President of International
Operations of STAAR, and shall, during the term of the Executive’s employment,
serve in such position or in such other position or positions as the Board of
Directors of STAAR (the “Board”) may reasonably request from time to time. The
Executive shall report directly to the Chief Executive Officer.

2.2 Duties. During the term of the Executive’s employment, the Executive shall
devote the Executive’s full time, efforts, abilities, and energies to STAAR’s
business and shall use the Executive’s best efforts, skill, and abilities to
promote the general welfare and interests of STAAR. The Executive shall loyally,
conscientiously, and professionally perform all duties and responsibilities
reasonably assigned by STAAR and the Executive’s superiors, and shall comply
with all of STAAR’s personnel policies and procedures, including without
limitation those contained in STAAR’s Employee Handbook. The Executive’s duties
under this Agreement may include senior management responsibility for STAAR’s
operations in Europe and Asia, and may require significant travel among STAAR’s
facilities in those regions for oversight thereof.

2.3 Location of Employment. The intended work location of the President of
International Operations is STAAR’s facility in Nidau, Switzerland. However,
following the first anniversary of this Agreement, the Executive may, at his
election, establish an office at his principal place of residence in the U.K.

2.4 Other Activities. Except with the prior written approval of the Board, which
the Board may grant or withhold in its sole and absolute discretion, the
Executive shall not, during the term of the Executive’s employment, be actively
engaged in any other business activity, including, but not limited to, activity
as a consultant, agent, partner, officer or director, or provide business
services of any nature directly or indirectly to a corporation or other business
enterprise; provided, however, that so long as the activities do not interfere
with the Executive’s duties and responsibilities hereunder, the Executive may
participate in other business activities for non-profit institutions from time
to time. Notwithstanding the foregoing, it shall not be a breach of this
Agreement for the Executive to serve on civic or charitable boards or
committees, or to invest the Executive’s personal assets in other businesses or
ventures to the extent that such other activities, businesses or ventures do not
materially interfere with the performance of the Executive’s duties under this
Agreement. In addition, the Executive may serve on the Board of Directors of
other companies with the advance written consent of STAAR’s Board of Directors.
Such consent may not be unreasonably withheld, provided that the reasonable
discretion of STAAR’s Board of Directors in granting such consent will include
due consideration to time demands, competitive interests and other conflicts
that such service on other boards may entail. STAAR may require an agreement
providing assurances of confidentiality as a condition to such consent. None of
the foregoing shall in any way modify the Executive’s responsibilities
hereunder, including without limitation the Executive’s responsibilities under
Articles 6 and 7.

2.5 Board Service. The Executive currently serves as a member of the Board of
Directors and it is anticipated by the Executive and STAAR that such service
will continue following the Effective Date. During the Term the Board of
Directors shall nominate the Executive for re-election to the Board of Directors
at the conclusion of each term as director, unless the Executive elects not to
stand for election, or a Notice of Termination or Non-Renewal Notice has been
delivered prior to the Annual Meeting of Stockholders at which such re-election
would occur. The Executive shall not receive additional consideration for
service on the Board.

ARTICLE 3
Compensation

3.1 Base Salary. STAAR shall pay the Executive a base salary at the annual rate
of CHF 450,000, to be paid on a biweekly basis. The Executive’s annual salary
will be reviewed annually by the Board of Directors for the purpose of
determining whether, at the sole discretion of the Board, the Executive’s salary
shall be increased. (In this Agreement the term “Base Salary” shall mean, as of
any date, the base salary of CHF 450,000 per year, plus all discretionary
increases of annual pay made by the Board up to and including such date.) Base
Salary shall continue at the rate applicable on the date prior to the Effective
Date, and be paid in U.S. dollars, until the earlier of (i) the date on which
the Executive begins residency in the vicinity of Nidau, Switzerland and
(ii) the ninety-first (91st) day following the Effective Date. The change to the
Base Salary set forth in the first sentence of this paragraph shall not be
deemed a reduction or modification of Base Salary for purposes of
Section 5.5(i). If the Executive elects to relocate to the U.K. in accordance
with Section 2.3 hereof, the Base Salary shall be converted from Swiss Francs to
U.K. Pounds at the then prevailing exchange rate using the Financial Times
current exchange rate index (and for the avoidance of doubt, automobile
allowance shall likewise be converted to Pounds.).

3.2 Bonus.

(a) Bonus Compensation for 2007. The Executive shall remain eligible for an
annual bonus for the year 2007 at the rate of 60% of Annual Salary (as defined
in the Previous Agreement) based on the Annual Salary in effect immediately
prior to the date of this Agreement, provided that any such bonus shall be
determined and paid in the first quarter of 2008 rather than at the time set
forth in the Previous Agreement.

(b) Bonus Compensation for Remainder of Term. For periods after January 1, 2008,
in addition to the Base Salary, the Executive will be eligible for an annual
performance bonus of up to 50% of the CHF 450,000 initial annual salary, to be
based on such bonus plans or programs as those for which similarly situated
executive employees of STAAR are eligible, subject to and in accordance with the
terms, conditions and overall administration of such bonus plans or programs and
at the sole discretion of STAAR. STAAR’s present executive performance bonus
program provides for the determination and payment of any performance bonus for
each executive during the first quarter of each calendar year, based on an
evaluation of such executive’s performance in the previous year against
objectives established by the Compensation Committee of the Board. STAAR
reserves the right to change its basis for paying performance bonuses at any
time or from time to time and to modify or discontinue any bonus plan or
program, provided that such changes or modifications are applicable to all
similarly situated executive employees. Nothing herein is intended or shall be
construed to require the institution or continuation of any bonus plan or
program, or to entitle the Executive to receive any bonus. Active employment at
STAAR on the date of the bonus payment is a condition precedent to earning the
bonus.

3.3 Stock Options or Other Equity-Based Awards.

(a) Outstanding Equity Awards. For avoidance of doubt, the Executive’s service
as employee under this Agreement shall be deemed continued service without any
break from the Executive’s service under the Previous Agreement for all purposes
under the Executive’s existing equity compensation award agreements, which shall
continue to vest (if unvested) and continue to remain exercisable in accordance
with their original terms.

(b) Eligibility for Equity Awards. The Executive shall be eligible to receive
awards under such stock option or other equity award plans or programs as are
generally available from time to time to similarly situated executive employees
of STAAR, subject to and in accordance with the terms, conditions and overall
administration of such plans or programs. Such grants shall be at the exclusive
discretion of the Board and nothing herein is intended to or shall be construed
to require STAAR to issue any stock option or other equity award to the
Executive.

3.4 Withholding. STAAR shall deduct or withhold from the compensation and
benefits payable to the Executive hereunder any and all sums required for
applicable U.S., Swiss or U.K. federal (or national) income and employment and
other taxes and all state or local income and other taxes now applicable or that
may be enacted and become applicable during the term of the Executive’s
employment which are due as employee contributions or payments from the
Executive, but not such amounts as are due as employer contributions or
payments.

3.5 Relocation Assistance.

(a) To assist the Executive in relocating from California to the vicinity of
Nidau, Switzerland, STAAR agrees to reimburse in cash relocation costs of up to
$25,000, and shall grant shares of common stock having a value, based on the
closing market price of the common stock on the Nasdaq Global Market on the
third trading day following the public announcement of the execution of this
Agreement, of $125,000, pursuant to the 2003 Omnibus Equity Incentive Plan. The
shares of common stock granted under this Section 3.5(a) shall be fully vested
and free of any restriction other than their status as control shares pursuant
to Rule 144 under the Securities Act of 1933, as amended.

(b) In addition, STAAR agrees to reimburse up to $25,000 in fees for tax advice
(including without limitation planning and any document preparation for the
U.S., Switzerland and/or the U.K.) related to the Executive’s relocation.

(c) For the first twelve months following the Executive’s relocation to Nidau,
STAAR will reimburse rent on housing for the Executive and his immediate family
in the vicinity of STAAR’s offices in an amount up to CHF 3,000 per month.

(d) Reimbursement payments under this Section 3.5 shall be conditioned on the
submission of documentation of the expenses to be reimbursed.

ARTICLE 4
Employee Benefits

4.1 Employee Benefits. During the term of the Executive’s employment, the
Executive shall be entitled to participate in or receive such benefits and
perquisites as are provided generally from time to time to similarly situated
executive employees of STAAR, subject to and in accordance with the terms,
conditions and overall administration of the benefit plans pertaining to such
benefits, and in accordance with applicable laws and regulations of Switzerland
or such other country where the Executive may have his principal office. The
Executive and his dependents shall be entitled to receive executive level health
insurance and the Executive shall receive disability insurance and executive
life insurance as indicated in and commensurate with those provided in the
Previous Agreement. STAAR may, in its sole discretion, grant such additional
benefits to the Executive from time to time as STAAR deems proper and desirable.
In the event of any conflict between the benefits expressly provided under this
Agreement and STAAR’s general policies and plans for executive or employee
benefits, the items of this Agreement shall control.

4.2 Office Support. The Executive shall be entitled to receive secretarial and
other office support commensurate with the Executive’s position and consistent
with the general policies and practices of STAAR.

4.3 Vacation. During the term of the Executive’s employment, the Executive shall
be entitled to five (5) weeks of paid vacation per year, which, to the extent
unused in any given year, may be carried over to the following year, but only to
the extent permitted by the policies of STAAR then in effect and by applicable
laws and regulations.

4.4 Automobile Allowance. The Executive shall receive an automobile allowance
commensurate with the allowance received under the Previous Agreement, which
shall provide monthly reimbursement for up to CHF 2,000 during the Term.

4.5 Business Expenses.

(a) Reimbursement. STAAR shall pay or reimburse the Executive for all reasonable
and authorized business expenses incurred by the Executive during the term of
the Executive’s employment.

(b) Business Travel. STAAR shall reimburse the Executive for expenses incurred
for business-related travel in accordance with STAAR’s travel reimbursement
policy.

(c) Documentation. As a condition to reimbursement under this Section 4.5, the
Executive shall furnish to STAAR on a timely basis adequate records and other
documentary evidence required by federal and state statutes and regulations for
the substantiation of each expenditure. The Executive acknowledges and agrees
that failure to furnish the required documentation may result in STAAR denying
all or part of the expense for which reimbursement is sought.

ARTICLE 5
Termination of Employment

The Executive’s employment hereunder shall be terminated, or may be terminated,
as the case may be, under the following circumstances:

5.1 Termination upon Death. The Executive’s employment shall terminate on the
Executive’s death. If the Executive’s employment terminates on death the
Executive’s estate will be entitled to receive any accrued but unpaid
compensation to which the Executive is entitled on the Date of Termination (as
defined below) and reimbursement of any expenses incurred by the Executive prior
to the Date of Termination reimbursable under Section 3.4. All other rights the
Executive has under any benefit or stock option plans and programs will be
determined in accordance with the terms and conditions of such plans and
programs and any specific agreement covering a grant of equity compensation.

5.2 Termination on Disability. STAAR may immediately terminate this Agreement
and Executive’s employment under this Agreement, subject to and in compliance
with all state and federal workers’ compensation, disability, family and medical
leave, and any other potentially applicable laws, if Executive is absent from
work or, in the opinion of a competent physician selected by the Board, is
unable to discharge the essential functions of Executive’s position, with or
without reasonable accommodation, due to legal, physical or mental incapacity
for a period of more than 120 days in any 180-day period. In such a case, STAAR
will provide Executive with a Notice of Termination, as defined in Section 5.7
below. If the Executive’s employment terminates due to disability, STAAR shall
pay or provide to the Executive: (i) any accrued but unpaid compensation to
which the Executive is entitled on the date of such termination; (ii) the
Executive’s Base Salary (payable in accordance with STAAR’s compensation
practices) until the Executive begins to receive benefits under the long term
disability insurance provided hereunder (if any), but in no event following
twelve (12) months after the Date of Termination, (iii) expenses incurred by the
Executive prior to the Date of Termination reimbursable under Section 4.5, and
(iv) Continued Benefits (as defined in Section 5.14) for a period of twelve
(12) months.

5.3 Discharge for Cause.

(a) STAAR may terminate the Executive’s employment hereunder for Cause (a
“Discharge for Cause”) upon at least fifteen (15) days’ written notice in the
form of a Notice of Termination. For purposes of this Agreement, “Cause” shall
be limited to only four types of events:



  (i)   willful breach or habitual neglect of the duties which the Executive is
required to perform under the terms of this Agreement;



  (ii)   any act of dishonesty, fraud, insubordination, misrepresentation, gross
negligence or willful misconduct;



  (iii)   conviction of a felony, or



  (iv)   intentional violation of any STAAR policy.

Notwithstanding the foregoing, no act or failure to act on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the action or omission was
in the best interest of STAAR.

(b) Following a Discharge for Cause the obligations of the Executive and STAAR
under this Agreement will immediately cease, with the exception of the covenants
contained in Articles 6 and 7. Such termination will be without prejudice to any
other remedy to which STAAR may be entitled either at law, in equity, or under
this Agreement.

(c) If the Executive’s employment is terminated pursuant to a Discharge for
Cause, STAAR will pay to the Executive, immediately upon such termination, any
accrued but unpaid compensation to which the Executive is entitled on the date
of such termination. STAAR shall also pay expenses incurred by the Executive
prior to the Date of Termination reimbursable under Section 3.4.

(d) The Executive agrees and acknowledges that any Cause shall also be cause for
removal from the Board.

5.4 Discharge Without Cause.

(a) STAAR may terminate the Executive’s employment hereunder other than for
Cause (a “Discharge Without Cause”) upon at least six (6) months’ written notice
in the form of a Notice of Termination. (For avoidance of doubt, termination of
the Executive’s employment upon death or disability shall not be considered a
“Discharge Without Cause.”)

(b) Following Notice of Termination for a Discharge Without Cause, at STAAR’s
election the obligations of the Executive and STAAR will continue in force, and
the Executive will continue to perform his duties hereunder, for the remainder
of the six (6) month notice period or until such earlier date when STAAR elects
to relieve Executive of his duties and obligations hereunder (a “Continuation
Period”). At the completion of any Continuation Period, STAAR will deliver a
Notice of Termination to the Executive, upon receipt of which the obligations of
the Executive and STAAR will immediately cease with the exception of the
covenants contained in Articles 6 and 7 and such other obligations as expressly
set forth in this Section 5.4.

(c) Following a Notice of Termination for a Discharge Without Cause and the
completion of any Continuation Period, STAAR shall pay the Executive
(i) continued biweekly payments of Base Salary for the remainder of the six
(6) month notice period following the Notice of Intent to Discharge Without
Cause; (ii) the Severance Payment (as defined in Section 5.9), (iii) any accrued
but unpaid compensation to which the Executive is entitled on the date of such
termination, (iv) expenses incurred by the Executive prior to the Date of
Termination reimbursable under Section 4.5, and (v) Continued Benefits for a the
remainder of the six (6) month notice period and the succeeding twelve
(12) months.

5.5 Voluntary Resignation for Good Reason.

(a) The Executive may terminate the Executive’s employment hereunder for Good
Reason (a “Voluntary Resignation for Good Reason”) upon at least sixty
(60) days’ written notice to STAAR in the form of a notice of resignation (the
“Notice of Resignation”). The Notice of Resignation shall set forth the
circumstances that in the Executive’s view constitute Good Reason hereunder and
shall be delivered to STAAR within sixty (60) days of the occurrence of the
applicable Good Reason event. For purposes of this Agreement, “Good Reason”
shall mean:



  (i)   a reduction in, or adverse modification in any material respect to,
(A) the Executive’s Base Salary, (B) benefits as provided under Article 4, or
(C) the bonus eligibility under Section 3.2; or



  (ii)   the Executive’s duties are materially changed.

For purposes of clause (ii) above, the Executive’s duties shall be considered to
have been “materially changed” if, without the Executive’s express written
consent, there is any substantial diminution or adverse modification in the
Executive’s overall position, responsibilities or reporting relationship, or if,
without the Executive’s express written consent, the Executive’s job location is
transferred to a site more than fifty (50) miles away from the Executive’s then
current place of employment in Switzerland or the U.K.. During the period of
notice set forth above in this Section 5.5, STAAR shall be afforded reasonable
opportunity to establish, to the reasonable satisfaction of the Executive, that
the Good Reason circumstances cited in the Executive’s Notice of Resignation
were not present on the date of such Notice of Resignation, or are no longer
present, in which case the Executive’s employment hereunder shall not terminate
under this Section 5.5. Notwithstanding clause (i) above, payment of any bonus
remains at the discretion of the Board, and failure to pay any or all of the
eligible amount shall not be deemed “Good Reason.”

(b) If the Executive’s employment hereunder is terminated due to a Voluntary
Resignation for Good Reason, STAAR shall pay or provide to the Executive:
(i) the Severance Payment, (ii) any accrued but unpaid compensation to which the
Executive is entitled on the date of such termination, (iii) expenses incurred
by the Executive prior to the Date of Termination reimbursable under
Section 4.5, and (iv) Continued Benefits for a period of (1) year following such
termination.

5.6 Voluntary Resignation Other Than for Good Reason. The Executive may
terminate the Executive’s employment hereunder other than for Good Reason upon
at least sixty (60) days’ written notice to STAAR in the form of a Notice of
Resignation. With the exception of the covenants set forth in Articles 6 and 7,
upon a voluntary resignation other than for Good Reason the obligations of the
Executive and STAAR under this Agreement will immediately cease. After a
voluntary resignation other than for Good Reason, STAAR shall pay to the
Executive (i) any accrued but unpaid compensation to which the Executive is
entitled on the date of such termination, and (ii) expenses incurred by the
Executive prior to the Date of Termination reimbursable under Section 4.5.

5.7 Notice of Termination. Any termination of the Executive’s employment by
STAAR shall be communicated by written Notice of Termination to the Executive.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

5.8 Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by death, the date of death, (ii) if the Executive’s
employment is terminated by reason of disability, the date of the Notice of
Termination citing the opinion of the physician referred to in Section 5.2
above, (iii) if the Executive’s employment is terminated under a discharge for
cause, discharge without cause, the date specified in the Notice of Termination,
and (iv) if the Executive’s employment is terminated voluntarily for Good Reason
or other than for Good Reason, the date specified in the Notice of Resignation,
or, if no Notice of Resignation is provided, then the date the Executive ceased
to provide services to STAAR in the reasonable judgment of the Board.

5.9 Severance Payment. Except as provided in Section 5.10, the “Severance
Payment” payable to the Executive following a Discharge Without Cause or a
Voluntary Termination for Good Reason shall be continued biweekly payments of
the Base Salary for a period equal to the greater of (i) one year, or (ii) the
remaining Term of this Agreement plus an amount equal to such biweekly Base
Salary payment amount times the Average Bonus Rate for a period equal to the
greater of (i) one year, or (ii) the remaining Term of this Agreement. The
“Average Bonus Rate” will be the fraction resulting from the total amount of
performance bonuses actually paid to the Executive in the last two (2) completed
fiscal years prior to the Date of Termination, divided by total salary exclusive
of bonus actually paid during those two (2) fiscal years. For purposes of this
Section 5.9, if the two-year period referred to in the preceding sentence
includes periods prior to the Effective Date, then Base Salary will be deemed to
include any “Annual Salary” as defined in the Previous Agreement. .

5.10 Severance Payment and Benefits Following a Change in Control.

(a) Notwithstanding Section 5.9, the “Severance Payment” payable to the
Executive shall be a lump sum payment in an amount equal to eighteen
(18) months’ Base Salary (the “Base Amount”), plus an additional amount equal to
the Base Amount times the Average Bonus Rate, if the Executive’s employment
terminates for any reason, regardless of whether by discharge or voluntary
resignation, within one hundred twenty (120) days prior to or within one
(1) year after a Change in Control. In such event, STAAR agrees that all stock
options, restricted stock and other incentive compensation awards of the
Executive that are outstanding at the time of such termination and that have not
previously become exercisable, payable or free from restrictions shall
immediately become exercisable, payable or free from restrictions, as the case
may be, in their entirety, and that the exercise period of any stock option or
other incentive award shall continue for the length of the exercise period
specified in the grant of the award determined without regard to the Executive’s
termination of employment. Notwithstanding any other provisions in this
Agreement to the contrary, in such event, the Executive shall also receive
Continued Benefits for a period of one (1) year following such termination. The
Executive shall also receive executive outplacement benefits of a type and
duration generally provided to executives at the Executive’s level. Any payments
made or benefits provided under this Section 5.10 shall be in place of, and not
in addition to, amounts otherwise payable under Section 5.9.

(b) Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any one or more of the following events:

(1) Any person, including a group as defined in Section 13(d)(3) of the Exchange
Act, but excluding Broadwood Partners, L.P. or a group of which it is a member,
becomes the beneficial owner of stock of STAAR with respect to which twenty-five
percent (25%) or more of the total number of votes for the election of the Board
may be cast;

(2) As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, persons who were directors of STAAR
just prior to such event shall cease to constitute a majority of the Board;

(3) The stockholders of STAAR shall approve an agreement providing either for a
transaction in which STAAR will cease to be an independent publicly owned
corporation or for a sale or other disposition of all or substantially all the
assets of STAAR, and such transaction is completed; or

(4) The acquisition in a single or series of related transactions, including
without limitation a tender offer or exchange offer, by any person or related
group of persons (other than STAAR or by a Company-sponsored employee benefit
plan), of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of STAAR’s outstanding securities.

Notwithstanding the foregoing, the formation of a holding company for STAAR in
which the stockholdings of the holding company after its formation are
substantially the same as for STAAR prior to the holding company formation does
not constitute a Change in Control for purposes of this Plan.

(c) Income Tax Gross-Up. STAAR shall pay to the Executive, within thirty
(30) days after a termination subject to this Section 5.10, an additional amount
(the “Gross-Up Payment”) such that the net amount retained by the Executive,
after deduction of any Applicable Income Taxes payable by the Executive with
respect to any Severance Payments, and including any Applicable Income Tax upon
such Gross-Up Payment, is equal to the amount that would have been retained by
the Executive if such Applicable Income Taxes were not applicable, as determined
by the accounting firm serving as STAAR’s independent auditors immediately prior
to the Change in Control. “Applicable Income Taxes,” for purposes of this
Section 5.10(c), means, collectively, any U.S. Income Tax (including federal,
state or local taxes) and/or non-U.S. income tax applicable to the Executive,
but excludes any excise taxes, including without limitation, any excise tax
payable pursuant to Section 280G.

5.11 Non-Renewal of Agreement. The Executive and STAAR shall have the following
obligations upon any election by STAAR not to renew this Agreement pursuant to
Section 1.3:

(a) Following delivery by STAAR of a Non-Renewal Notice, the obligations of the
Executive and STAAR will continue in force, and the Executive will continue to
perform his duties hereunder, for a period ending on the date three (3) months
after such notice, unless STAAR elects to relieve the Executive of all of the
Executive’s duties and obligations (other than the covenants contained in
Articles 6 and 7) prior to such date. At the completion of such three-month
period, or such earlier date when STAAR elects to relieve Executive of all of
the Executive’s duties and obligations, the obligations of the Executive and
STAAR will immediately cease with the exception of the covenants contained in
Articles 6 and 7 and such other obligations as expressly set forth in this
Section 5.11.

(b) For the remaining period until the expiration of the Term STAAR will
continue to pay base salary to the Executive and continue to provide all
benefits to the Executive and the Executive’s dependents, but the Executive will
be relieved of the obligation to perform any duties as employee hereunder.

(c) After the conclusion of the Term STAAR shall (i) for a period of twelve
(12) months continue to make biweekly payments of the Executive’s Base Salary,
plus an additional amount equal to such biweekly Base Salary payment times the
Average Bonus Rate, (ii) pay any accrued but unpaid compensation to which the
Executive is entitled on the Date of Termination, (iii) pay any expenses
incurred by the Executive prior to the Date of Termination reimbursable under
Section 4.5, and (iii) provide Continued Benefits for a period of (1) year
following such termination.

5.12 Termination of STAAR’s Obligations. In the event of the termination of the
Executive’s employment pursuant to this Article 5, STAAR shall have no further
obligation to pay the Executive any Base Salary, bonus or other compensation or
benefits, except as provided in this Article 5, for benefits due to the
Executive (and the Executive’s dependents), and under the terms of STAAR’s
employee benefit plans. The payments under this Agreement are in lieu of any
severance payment that the Executive might otherwise be entitled to from STAAR
under STAAR’s applicable severance pay policies. However, if by the terms of
STAAR’s applicable severance pay policies for a reduction in force, the amount
computed under the policy would be greater than the Severance Payment described
in this Agreement, then the Severance Payment shall be such greater amount.

5.13 Mitigation or Offset. The Executive shall not be required to seek other
employment or to reduce any amount payable to the Executive under Article 5 of
this Agreement, and no such amount shall be reduced on account of any
compensation received by the Executive from other employment. However, STAAR’s
obligation to pay any amount under this Agreement shall be reduced by any amount
owed by the Executive to STAAR.

5.14 Continued Benefits. “Continued Benefits” for any specified period shall
mean benefits under all of the employee benefit programs of STAAR (including,
but not limited to, group medical insurance, group dental insurance, group-term
life insurance and disability insurance) available to the Executive before any
termination in the same way and at the same level as immediately prior to the
termination at no additional cost to the Executive, except to the extent tax
rules require the inclusion of the value of such benefits in the Executive’s
income. STAAR may elect at its discretion to satisfy any obligation to pay
Continued Benefits by paying to the Executive in cash the amount that would
otherwise be paid for such benefits.

5.15 Resignation from Board of Directors. The Executive shall, (i) immediately
upon the receipt of a Termination Notice under this Section 5, or (ii) along
with any notice of voluntary resignation provided to STAAR, submit to the Board
of Directors his binding and unconditional offer to resign from his position as
director. Receipt of such offer shall be a condition precedent to STAAR’s
obligation to pay any amount of severance, to provide any benefits after
termination, or to any other obligation under this Agreement.

5.16 Tax Provisions. STAAR and the Executive agree to diligently negotiate in
good faith any amendments or modifications to this Agreement necessary or
desirable to minimize the imposition on either of them of any additional tax
under Section 409A of the Code or as a result of multi-jurisdictional taxation,
provided no such amendment or modification shall be effective unless agreed by
both STAAR and the Executive at the discretion of each of them.

ARTICLE 6
Assignment of Inventions

The Executive acknowledges that any inventions, discoveries or trade secrets,
whether patentable or not, made or found by the Executive in the scope of the
Executive’s employment with STAAR are “works for hire” and constitute property
of STAAR, and that any rights therein now held or hereafter acquired by the
Executive individually or in any capacity are hereby transferred and assigned to
STAAR. The Executive agrees to execute and deliver any confirmatory assignments,
documents or instruments of any nature necessary to carry out the intent of this
Article 7 when requested by STAAR without further compensation therefor, whether
or not the Executive is at the time employed by STAAR. Provided, however,
notwithstanding the foregoing, the Executive will not be required to assign the
Executive’s rights in any invention which qualifies fully under the provisions
of Section 2870(a) of the California Labor Code, which provides, in pertinent
part, that the requirement to assign “will not apply to any invention that the
employee developed entirely on the Executive’s own time without using employer’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:



      “(i) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or



      “(ii) Result from any work performed by the employee for the employer.”

The Executive understands that the Executive bears the full burden of proving to
STAAR that an invention qualifies fully under Section 2870(a). By signing this
Agreement, the Executive acknowledges receipt of a copy of this Agreement and of
written notification of the provisions of Section 2870.

ARTICLE 7
Restrictive Covenants

7.1 Confidentiality Covenant. The Executive hereby agrees that the Executive
shall not, directly or indirectly, disclose or make available to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as hereinafter defined). For a period
of five (5) years after the termination of this Agreement, the Executive agrees
that, upon termination of the Executive’s employment with STAAR, all
Confidential Information in the Executive’s possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to STAAR and shall not be retained by the
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that the Executive shall not be obligated to treat as
confidential, or return to STAAR copies of any Confidential Information that
(i) was publicly known at the time of disclosure to the Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to STAAR by any person or entity, or
(iii) is lawfully disclosed to the Executive by a third party. As used in this
Agreement, the term “Confidential Information” means information disclosed to
the Executive or known by the Executive as a consequence of or through the
Executive’s relationship with STAAR, about the products, research and
development efforts, regulatory efforts, manufacturing processes, customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
customer lists, of STAAR and its affiliates.

7.2 Solicitation of Employees. The Executive hereby agrees that during the term
of the Executive’s employment and for one (1) year thereafter, the Executive
shall not, either on the Executive’s own account or jointly with or as a
manager, agent, officer, employee, consultant, partner, joint venturer, owner or
stockholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from STAAR any of its
officers or employees or any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
officer or employee of STAAR, or inducing or attempt to induce an employee, a
consultant, or an independent contractor to sever or modify that person’s
relationship with STAAR; provided, however, that a general advertisement to
which an employee of STAAR responds shall in no event be deemed to result in a
breach of this Section 7.2.

7.3 Unfair Competition. The Executive acknowledges that the information listed
in Section 7.1 above, as well as other information regarding STAAR’s customers
and business, is confidential and constitutes trade secret, commercially
sensitive, and proprietary information. While employed by STAAR, and following
separation of employment from STAAR, Executive will not, directly or indirectly,
use this or any other trade secret information to solicit any of STAAR’s
customers or use STAAR’s trade secret information to negotiate with any of
STAAR’s customers, or to disrupt, damage, impair, or interfere with STAAR’s
business in any manner, including, without limitation, by disrupting its
relationships with customers, agents, representatives, vendors, or otherwise.
Executive acknowledges that STAAR’s business is international in scope and,
consequently, the restriction on the Executive’s use of trade secrets shall
apply without regard to geography. Subject to the limitations noted herein, the
Executive is not, however, restricted from being employed by or engaged in any
type of business following the termination of the Executive’s employment
relationship with STAAR. .

7.4 Enforcement.

(a) STAAR and the Executive intend that the provisions of this Article 8 shall
be fully enforceable as set forth herein. To the extent that any court of
competent jurisdiction finds that any such provision is enforceable by reason of
its duration or scope, STAAR and the Executive agree that it shall be enforced
insofar as it may be enforced within the limits of the law of that jurisdiction,
but that the Agreement as a whole shall be unaffected elsewhere.

(b) The Executive agrees that it would be difficult to compensate STAAR fully
for damages for any violation of the provisions of this Agreement, including,
without limitation, the provisions of this Article 7. Accordingly, the Executive
specifically agrees that STAAR and its successors and assigns shall be entitled
to temporary and permanent injunctive relief to enforce the provisions of this
Agreement. This provision with respect to injunctive relief shall not, however,
diminish the right of STAAR to claim and recover damages in addition to
injunctive relief.

(c) If the Executive breaches any provision of Article 7, the rights of the
Executive (or the Executive’s estate) to a benefit under the Agreement, and the
rights of a surviving spouse or any other person to a benefit under the
Agreement, shall be forfeited, unless the Board determines that such activity is
not detrimental to the best interests of STAAR and its affiliates. Such
forfeiture shall be in addition to any other remedy of STAAR under the Agreement
or at law and in equity with respect to such breach. However, if the Executive
ceases such activity and notifies the Board of this action, the Executive’s (or
the Executive’s estate’s) right to receive a benefit, and any right of a
surviving spouse or any other person to a benefit, may be restored within sixty
(60) days of said notification, unless the Board in its sole discretion
determines that the prior activity has caused serious injury to STAAR and its
affiliates, which determination shall be final and conclusive.

ARTICLE 8
General Provisions

8.1 Release of Claims. Notwithstanding anything else in this Agreement, STAAR’s
obligation to provide any payments or other benefits to the Executive pursuant
to Article 5 shall be conditioned on the Executive’s execution of a general
release of claims in the form required by STAAR. If applicable law imposes any
non-waivable waiting period or revocation right on the effectiveness of such a
release, the condition described in the preceding sentence shall not be deemed
satisfied until the expiration of such waiting period or revocation right.

8.2 Entire Agreement and Modification. This Agreement, together with any
indemnification agreements or equity award agreements entered into prior to or
contemporaneously with this Agreement, constitutes the entire agreement between
the parties relating to the employment of the Executive by STAAR, and there are
no representations, warranties or commitments, other than those set forth herein
which relate to such subject matter. This Agreement may be amended or modified
only by an instrument in writing executed by all of the parties hereto.

8.3 Successors.

(a) This Agreement is personal to the Executive, and without the prior written
consent of STAAR shall not be assignable by the Executive other than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.

(b) The rights and obligations of STAAR under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of STAAR.

8.4 No Waiver. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.

8.5 Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
except as expressly provided in this Agreement, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing in law or in equity or by statute or otherwise. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.

8.6 Notices. Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally, sent via facsimile or via an
overnight courier service or be sent by United States registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or as such other addresses the party addressed may have substituted
by notice pursuant to this Section:

(a) If to STAAR:

STAAR Surgical Company

1911 Walker Ave.

Monrovia, CA 91016

Facsimile: 626-358-3049

Attention: General Counsel

(b) If to the Executive:

David Bailey

Such notices or communications shall be deemed given upon delivery or, if
earlier, one (1) day after being sent by overnight courier or three (3) days
after being mailed by registered or certified mail, as provided above.

8.7 Governing Law. This Agreement is made and entered into in the State of
California, and shall be governed by the laws of California, without giving
effect to the principles of conflict of laws thereof, except to the extent that
applicable employment laws outside of California are deemed to govern with
respect to the employment relationship between the Executive and STAAR.

8.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one Agreement.

8.9 Headings. The headings of this Agreement are inserted for convenience and do
not constitute a part hereof.

8.10 Severability. In case any one or more of the provisions contained in this
Agreement (or any portion thereof) shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement (or the
remainder of such provision if a portion is held invalid, illegal or
unenforceable), but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision (or portion thereof) had never been contained
herein and there shall be deemed substituted for such invalid, illegal or
unenforceable provision such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by the applicable law. In case
this Agreement, or any one or more of the provisions hereof, shall be held to be
invalid, illegal or unenforceable within any governmental jurisdiction or
subdivision thereof, this Agreement or any such provision thereof shall not as a
consequence thereof be deemed to be invalid, illegal or unenforceable in any
other governmental jurisdiction or subdivision thereof.

8.11 Survival. The Executive’s obligations under Articles 6 and 7 shall survive
the termination of Executive’s employment and the termination of this Agreement.

8.12 Dispute Resolution.

(a) Arbitration. Executive and STAAR agree that any and all disputes, claims or
controversies arising out of or related to this Agreement, the employment
relationship between the parties, the termination of this Agreement or the
termination of the employment relationship, that are not resolved by the
parties’ mutual agreement shall be resolved by final and binding arbitration by
a neutral arbitrator, subject to and consistent with applicable law. Arbitration
shall be the exclusive means of resolving the claim, dispute or controversy
regardless of whether it is based in tort, contract, statute, equity or other
laws. The Executive and STAAR agree that this agreement to arbitrate is subject
to and enforceable under the provisions of the Federal Arbitration Act (the
“FAA”), 9 U.S.C. § 1, et seq., and to the extent it does not interfere with the
enforceability of this agreement to arbitrate, the California Arbitration Act
(the “CAA”), Cal. Code Civ. Proc. § 1280, et seq. This agreement to arbitrate
shall be mutually binding on all parties.

(b) The Arbitration shall be conducted in accordance with the applicable rules
of JAMS, or another arbitration service mutually agreed to by the parties. The
arbitration will be held in Los Angeles, California.

8.13 Attorneys’ Fees. If any legal action or other proceeding is brought for the
enforcement of the Agreement, or because of an alleged dispute, breach or
default in connection with any of the provisions of the Agreement, the
successful or prevailing party shall be entitled to recover attorneys’ fees and
other expenses and costs incurred in that action or proceeding, in addition to
any other relief that may be granted.

8.14 Executive’s Acknowledgment. the Executive acknowledges (a) that the
Executive has consulted with or has had the opportunity to consult with
independent counsel of the Executive’s own choice concerning this Agreement and
has been advised to do so by STAAR, and (b) that the Executive has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on the Executive’s own judgment.

The next page is the signature page.

1

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first above written.

      STAAR Surgical Company

By:
  /s/Don Bailey
 
   

          Don Bailey     Chairman     EXECUTIVE     By: /s/David Bailey



    David Bailey

2